DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/022/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dintakurti et al. (US Pub. 2013/0041601, “Dintakurti”), in view of Pinney et al. (U.S. Pub. 2017/0130431, “Pinney”).

Regarding claim 1, Dintakurti in figure 10 discloses a nozzle cap assembly comprising: a body (enclosure 110') with a first curved side wall, the body defining a top end (305) and a bottom end (320) positioned opposite from the top end (305); a nut (connection nut 430), the top end (305) of the body (110) positioned between the nut (430) and the bottom end of the body (2110’); a spacer (nozzle cap 15) comprising a hollow body, the hollow body (15) defining a curved outer surface, the spacer positioned between the nut (430) and the bottom end (320) of the body (110’) and an antenna assembly (antenna 120). 
Dintakurti does not disclose: “and an antenna assembly coupled to the curved outer surface.”
However, in the same field of endeavor, Pinney in figures 1, 2 and 4 teaches fire hydrant monitoring systems wherein a spacer (barrel 19) comprises a hollow body; and an antenna assembly (antenna 76) coupled to the curved outer surface of the spacer (19).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple an antenna assembly on the curved outer surface of a spacer as taught by Pinney in the nozzle  cap assembly according to Dintakurti to form the claimed invention in order to avoid antenna signal interference from surrounding metal surfaces and prevent signal degradation by placing the antenna assembly in the most outer surfaces of the nozzle cap and in an elevated position where line of sight communications can be improved.

Regarding claim 2, Dintakurti in figure 2 discloses a nozzle cap assembly further comprising an antenna cover affixed over the antenna assembly (120). 
Moreover, Pinney in figures 1-2 and 4 teaches an assembly comprising an antenna cover (housing 52) affixed over the antenna assembly (76).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Dintakurti and Pinney to form the claimed invention in order to protect the antenna assembly from outside elements that may damage the antenna. 

Regarding claim 3, Dintakurti in figure 2 discloses a nozzle cap assembly wherein the antenna assembly (120) is positioned external to the hollow body (15).
Moreover, Pinney in figures 1-2 and 4 teaches an assembly wherein the antenna assembly (76) is positioned external to the hollow body (19).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to position the antenna assembly external to the hollow body as taught by Pinney in the nozzle  cap assembly according to Dintakurti to form the claimed invention in order to avoid antenna signal interference from surrounding metal surfaces and prevent signal degradation by placing the antenna assembly in the most outer surfaces of the nozzle cap and in an elevated position where line of sight communications can be improved.

Regarding claim 5, Dintakurti does not disclose: wherein: an axis extends from the nut to the bottom end of the body; and the antenna assembly is axially positioned between the nut and a portion of the body with respect to the axis.
However, Pinney in figures 1-2 and 4 teaches an assembly wherein: an axis extends from the nut (32) to the bottom end of the body (19 and/or 31); and the antenna assembly (76) is axially positioned between the nut (32) and a portion of the body (19/31) with respect to the axis.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to position the antenna assembly between the nut and a portion of the body with respect to the axis, as taught by Pinney in the nozzle  cap assembly according to Dintakurti to form the claimed invention in order to avoid antenna signal interference from surrounding metal surfaces and prevent signal degradation by placing the antenna assembly in the most outer surfaces of the nozzle cap and in an elevated position where line of sight communications can be improved.

Regarding claim 10, Dintakurti in in figure 10 discloses a nozzle cap assembly, wherein the spacer (15) is detachably coupled to the body (110’).
Claims 4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dintakurti and Pinney as applied to claim 1 above, and further in view of Podduturi (US Pub. 2011/0063172).
   
Regarding claim 4, Dintakurti does not disclose wherein the antenna assembly is coupled to the curved outer surface with an adhesive.
However, Pinney in para. 24 and 27 teaches coupling components to the curved outer surface with the use of adhesives, snap fittings, and the like.
Thus, one of ordinary skill in the art would have recognized that the use of adhesives becomes helpful when attaching antenna elements to a curved surface in order to seal any opening in the surface. 
Moreover, in the art of attaching antennas to round surfaces, Podduturi in figures 5 and 6 teaches an assembly wherein the antenna assembly (antenna 200) is coupled to the curved outer surface (outer surface of housing 104) with an adhesive. (see para. 74, 97, 101 and 106)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple the antenna assembly to the curved outer surface with an adhesive, as taught by Podduturi in the assembly according to Dintakurti as modified above to form the claimed invention in order to hold the antenna assembly in the appropriate optimal desired position. (Podduturi para. 97)

Regarding claim 6, Dintakurti as modified does not disclose wherein: the antenna assembly comprises at least one antenna structure and a printed circuit board; the at least one antenna structure is mounted to the printed circuit board; and the printed circuit board is coupled to the curved outer surface.
However, Podduturi in figures 5-11 teaches an assembly wherein the antenna assembly (Fig. 11: antenna 300) comprises at least one antenna structure (see antenna in Fig. 9) and a printed circuit board (304, see para. 61); the at least one antenna structure (antenna trace 302) is mounted to the printed circuit board (304); and the printed circuit board (304) is coupled to the curved outer surface (104).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple the antenna assembly the curved outer surface, as taught by Podduturi in the assembly according to Dintakurti as modified above to form the claimed invention in order to hold the antenna assembly in the appropriate optimal desired position. (Podduturi para. 97)
 
Regarding claims 7 and 8, Dintakurti as modified does not disclose: “wherein: the at least one antenna structure comprises a first antenna structure and a second antenna structure; and the first antenna structure and the second antenna structure are coupled to the printed circuit board”; and
“wherein the printed circuit board is curved at least partially around the curved outer surface”.
However, Podduturi in figures 5-11 teaches an assembly wherein: the at least one antenna structure (see Fig. 9a) comprises a first antenna structure and a second antenna structure (antenna arms 306-312); and the first antenna structure and the second antenna structure (306-312) are coupled to the printed circuit board (304); and
wherein the printed circuit board (304) is curved at least partially around the curved outer surface (104). (see Fig. 6, 7 and 11)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Podduturi in the nozzle cap assembly of Dintakurti as modified above to form the claimed invention in order for the antenna and the circuit board to conform to the surface the antenna assembly intended to mount on and facilitate production using antenna printing techniques well known in the antenna art. 

Regarding claim 11, Dintakurti as modified does not disclose: “wherein the antenna assembly comprises at least one antenna structure and a cover layer, the cover layer covering the at least one antenna structure.”
However, Podduturi in figure 15 teaches an assembly  wherein the antenna assembly (400) comprises at least one antenna structure (trace 402) and a cover layer (layer 436), the cover layer covering the at least one antenna structure (400).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Podduturi with the nozzle cap assembly of Dintakurti as modified above to form the claimed invention  in order to cover the antenna from dust and foreign elements that might damage the antenna traces and to assist in the adherence of the antenna to other surfaces. 
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dintakurti and Pinney as applied to claim 1 above, and further in view of Laurel (US Pat. 4,763,686).

Regarding claim 9, Dintakurti does not explicitly discloses: “wherein the body defines internal threading extending from the bottom end at least partially towards the top end”.
However, in the same field of endeavor, Laurel in figure 1 teaches a nozzle cap assembly wherein the body (nozzle closure cap 220) defines internal threading extending from the bottom end at least partially towards the top end.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of internal threading according to Laurel in the nozzle cap assembly of Dintakurti  as modified above to form the claimed invention in order for the body to threadedly engage with the nozzle outlet of the hydrant using common tools. 
  



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hyland et al. (US Pub. 2011/0308638), in view of Podduturi (U.S. Pub. 2011/0063172 A1).

Regarding claim 12, Hyland in figures 6a-6c discloses a nozzle cap assembly comprising: a body (nozzle cap 600) defining a top end and a bottom end, the body (600) defining internal threading (625) extending into the bottom end; a nut (605); a spacer (enclosure 610) at least partially defining a cavity, the spacer positioned at least partially between the nut (605) and the bottom end; and an antenna structure (650). 
Hyland does not disclose: “and a printed circuit board wrapping at least partially around a curved outer surface, the curved outer surface defined by at least a one of the body, the nut, and the spacer, the printed circuit board comprising at least one antenna structure”.
However, Podduturi in figures 5-11 teaches an assembly having a printed circuit board (204/304, see para. 61) wrapping at least partially around a curved outer surface (Fig. 6-8 and 10-11), the curved outer surface defined by at least a one of the body (see curved surfaces in Fig. 6-8 and 10-11), the nut, and the spacer, the printed circuit board comprising at least one antenna structure (antenna traces 302). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of a printed circuit board wrapping at least partially around a curved outer surface of a utility object, wherein the printed circuit board comprising at least one antenna structure, as taught by Podduturi in the nozzle cap assembly of Hyland as modified above to form the claimed invention in order for the antenna and the circuit board to conform to the surface the antenna assembly intended to mount on and facilitate production using antenna printing techniques well known in the antenna art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845